DISMISS and Opinion Filed September 27, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00652-CV

  SB PREMIUM, LLC D/B/A SUICIDE BUNNY, TIFFANY GRESHAM,
  LARRY SCOTT GRESHAM, SB PRODUCTS, SUICIDE BUNNY, AND
       WAGES AND WHITE LION INVESTMENTS, LLC D/B/A
              TRITON DISTRIBUTION, Appellants
                             V.
      BRANDIE HARRIS, INDIVIDUALLY AND AS HEIR AND
    REPRESENTATIVE OF THE ESTATE OF NEIL HARRIS, AND
    AS NEXT FRIEND OF MINORS O.H., A.H., AND B.H., Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-00359

                        MEMORANDUM OPINION
               Before Justices Myers, Partida-Kipness, and Carlyle
                            Opinion by Justice Myers
      Before the Court is appellants’ motion requesting that we withdraw their

notice of appeal and dismiss the appeal. We grant the motion to the extent that we

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                          /Lana Myers//
210652f.p05                               LANA MYERS
                                          JUSTICE
                         Court of Appeals
                  Fifth District of Texas at Dallas
                             JUDGMENT

SB PREMIUM, LLC D/B/A                  On Appeal from the 68th Judicial
SUICIDE BUNNY, TIFFANY                 District Court, Dallas County, Texas
GRESHAM, LARRY SCOTT                   Trial Court Cause No. DC-19-00359.
GRESHAM, SB PRODUCTS,                  Opinion delivered by Justice Myers.
SUICIDE BUNNY, AND WAGES               Justices Partida-Kipness and Carlyle
AND WHITE LION                         participating.
INVESTMENTS, LLC, D/B/A
TRITON DISTRIBUTION,
Appellants

No. 05-21-00652-CV      V.

BRANDIE HARRIS,
INDIVIDUALLY AND AS HEIR
AND REPRESENTATIVE OF THE
ESTATE OF NEIL HARRIS, AND
AS NEXT FRIEND OF MINORS
O.H., A.H., AND B.H., Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee BRANDIE HARRIS, INDIVIDUALLY AND
AS HEIR AND REPRESENTATIVE OF THE ESTATE OF NEIL HARRIS, AND
AS NEXT FRIEND OF MINORS O.H., A.H., AND B.H. recover her costs of this
appeal from appellants SB PREMIUM, LLC D/B/A SUICIDE BUNNY, TIFFANY
GRESHAM, LARRY SCOTT GRESHAM, SB PRODUCTS, SUICIDE BUNNY,
AND WAGES AND WHITE LION INVESTMENTS, LLC, D/B/A TRITON
DISTRIBUTORS.


                                 –2–
Judgment entered this 27th day of September, 2021.




                                      –3–